Citation Nr: 0500432	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a shortened right 
leg.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from June 1948 to May 1952.

In a January 1953 eating decision, the RO in St. Paul, 
Minnesota denied the veteran's claim of entitlement to 
service connection for a back injury.  The veteran did not 
appeal that decision.   In June 1990, the veteran sought to 
reopen his claim.  The Denver RO declined to reopen the claim 
in a July 1990 decision, and the veteran appealed that 
decision to the Board.  In a decision dated in April 1991, 
the board determined that new and material evidence had not 
been received which was sufficient to reopen the claim.

In October 2001, the veteran requested that his back claim be 
reopened.  He also claimed entitlement to service connection 
for a shortened right leg and a right hip disability.  In a 
May 2002 rating decision, the Denver RO denied the veteran's 
claims of entitlement to service connection for a shortened 
right leg and for a right hip disability.  The RO also 
determined, at that time, that the previously-denied claim of 
entitlement to service connection for a back disability had 
not been reopened.  The veteran indicated disagreement with 
those decisions and, after being issued a statement of the 
case, perfected his appeal with the submission of a 
substantive appeal (VA Form 9) in October 2002.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing is associated with the veteran's claims folder.


FINDINGS OF FACT

1.  Right leg shortening is not shown in service, and the 
manifestation of that 
disability several years following service is not shown to be 
related to service.

2.  There is no current competent medical diagnosis of a 
right hip disability.

3.  In an April 1991 decision, the Board determined that a 
previously-denied claim of entitlement to service connection 
for a back disorder had not been reopened. 

4.  The evidence associated with the claims file subsequent 
to the Board's April 1991 decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  Shortening of the right leg was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right hip disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  The Board's April 1991 decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2003).

4.  Since the April 1991 Board decision, no new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a shortened right leg and for a claimed right hip disability.  
He is also seeking to reopen a previously-denied claim of 
entitlement to service connection for a back disability, on 
the basis that new and material evidence that would warrant 
such reopening has been submitted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issue involving the matter of 
receipt of new and material evidence will be discussed 
separately from the remaining to issues.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to certain claims to reopen 
based on the submission of new and material evidence, the 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  In the instant 
case, the provisions of the VCAA and the implementing 
regulations are applicable to all of the claims on appeal, to 
include the veteran's request that his claim of entitlement 
to service connection for a back disability be reopened based 
on the receipt of new and material evidence.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

With regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001; they are accordingly relevant in the instant case as to 
the veteran's request to reopen his claim for service 
connection for a back disorder, which was received by VA in 
October 2001, subsequent to the delineating date.  See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of all four issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio specifically applies to 
claims to reopen as well as to initial claims.

Crucially, by letters to the veteran dated August 12, 2004 
and January 11, 2002, with a copy of each to his 
representative, the Board specifically informed the veteran 
of what was required of him and what VA would do, satisfying 
the requirements of 38 U.S.C.A. § 5103 and Quartuccio.  The 
veteran was informed by means of those letters as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  Both documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, that was necessary 
to substantiate his claim and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records and 
reports of examinations, to include the report if the VA 
examination afforded the veteran in July 2003 that was 
undertaken for the specific intent of addressing the claims 
on appeal.  

The veteran has suggested that certain service medical 
records are missing.  Indeed, during his personal hearing he 
specifically stated that "VA lost all my medical records in 
a fire."   See the September 2004 Travel Board hearing 
transcript, page 7.  However, the veteran's VA claims folder 
includes an envelope which contains what appears to be a 
complete set of the veteran's service medical records, with 
no evidence whatsoever of any fire damage.  There is no 
indication that any additional service medical records exist.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].   

The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA should seek.  There is 
no indication that there exists any evidence that has a 
bearing on this case that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was accorded a hearing before the 
Board in September 2004, per his request.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.



1.  Entitlement to service connection for shortening of the 
right leg.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

With regard to Hickson element (1), a current disability, the 
medical evidence shows that the right leg is in fact shorter 
than the left leg.  The report of the July 2003 VA 
examination, for example, notes that the veteran's right leg 
was approximately 1.5 cm shorter than the left leg; diagnoses 
to include shortened right leg are indicated on the 
examination report.  The Board therefore finds that Hickson 
element (1), the current manifestation of a disability, is 
satisfied.

However, the veteran's claim fails with regard to Hickson 
element (2), which requires evidence of an in-service disease 
or injury.  His service medical records are devoid of any 
findings of a shortened right leg, or of any right lower 
extremity injury that would have produced such a disability.  
Although he has alleged that certain of his service medical 
records may be missing, as discussed above in connection with 
VA's duty to assist the service medical records are in the 
file and appear to be complete and intact.  Although the 
veteran sought treatment for assorted minor complaints, 
during service, there is no indication that he ever mentioned 
any musculoskeletal problems.  In particular, and crucially, 
the report of his service separation medical examination is 
available, and shows that his lower extremities were 
clinically evaluated as normal, without indication of any in-
service right lower extremity injury or impairment.  

The Board also notes that a statement from a private 
physician, dated in November 1989, shows that the veteran was 
seen at the Mayo Clinic in March 1961 with complaints of mild 
muscular ache in both his lower extremities of four years 
duration; a physical examination was entirely negative except 
for the fact that his left leg was approximately one inch 
longer than his right leg.  This places the onset of his 
complaints no earlier than approximately 1957, or about five 
years following his separation from service.  Significantly, 
this medical evidence does not mention the veteran's military 
service or any incident thereof, including parachute jumping, 
as a factor in the leg shortening.

The veteran himself has contended that he sustained an injury 
in a parachute jump in service which led to the shortened 
leg.  See the September 2004 hearing transcript, pages 2 et 
seq.  Although the Board has taken the veteran's statements 
into consideration, the Board finds the negative service 
medical records to be more probative.  The veteran's memory 
may be dimmed with time.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].   

The veteran's claim of entitlement to service connection for 
shortening of the right leg thus fails in the absence of 
objective evidence of in-service injury or disease that would 
satisfy Hickson element (2).  

For the sake of completeness, the Board will also inquire 
into whether or not Hickson element (3), a medical nexus, is 
satisfied.  Clearly, a medical nexus, or link, cannot be 
found when one of the two elements of the nexus are non-
existent.  In this case, there cannot be a link between a 
current disability and an in-service disease or injury when 
no such in-service disease or injury is shown.  

There is medical nexus evidence in the veteran's favor.  A 
private physician, in a September 2001 statement, indicated 
agreement with the veteran's contentions that the veteran's 
right leg shortening was the result of an in-service 
parachute accident.  Another private physician, in an October 
2001 statement, likewise attributed the veteran's short right 
leg to his purported in-service parachute accident, noting 
that a trauma sustained before full growth could cause a 
deformity similar to that exhibited by the veteran.  

These statements, however, appear premised on the veteran's 
own recitation of events, and not on any review of the 
medical record, which does not reflect any such parachute 
accident as claimed by the veteran.  As such, these 
statements are of no probative value.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) [the Board is not required to 
accept doctors' opinions that are based upon the claimant's 
recitation of medical history]; and Elkins v. Brown, 5 Vet. 
App. 474, 478 [rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].  

In contrast, the report of a July 2003 VA examination, the 
purpose of which was to specifically address the question of 
nexus, shows that the examiner concluded that no such nexus 
could be found.  To the contrary, the VA examiner concluded, 
following review of the veteran's medical records and the 
statements in support of his claim, that it was "extremely 
unlikely" that the veteran sustained an injury to the growth 
plates of his right leg or sustained a fracture resulting in 
shortening of the right leg.  The examiner noted that the 
veteran had continued to be weightbearing and continued his 
normal duty after the purported accident, to include a 
subsequent parachute jump.  The examiner made the point that 
"[o]ne would certainly feel that if there had been a 
significant enough injury to the right leg that would have 
caused a shortening of that leg, he would not have been able 
to complete these activities."

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against the claim as 
to element (3).  The medical opinions in favor are based on 
the veteran's statements as to an in-service injury, which, 
as discussed above, have been discounted by the Board in 
light of the completely negative medical evidence.  As noted, 
the Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  On the 
other hand, the medical opinion against the claim, which was 
offered after a review of the veteran's entire medical 
history, is congruent with that medical history in that the 
examiner noted that an injury of the severity described by 
the veteran would surely have been reflected in the veteran's 
service records.

To the extent that the veteran himself has contended that his 
leg shortening is a result of his military service, it is 
well established that as a lay person without medical 
training he is not competent to comment on medical matters 
such as the etiology of a disability.  The veteran is not, 
however, competent to attribute symptoms to a particular 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has no reason to doubt that the veteran sincerely 
believes that his disability is related to his military 
service.  However, as explained above the objective records 
do not support his claim.  See also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In sum, the evidence does not demonstrate that either Hickson 
element (2) or element (3) has been satisfied.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
shortening of the right leg.  The benefit sought on appeal is 
accordingly denied.

Secondary service connection claims

Before proceeding further, the Board notes that the veteran, 
at his September 2004 personal hearing, raised (evidently for 
the first time) claims of entitlement to service connection 
for right hip and back disabilities as secondary to his right 
leg shortening.  See 38 C.F.R. § 3.310(a) (2004).  This 
provision, however, requires that service connection be 
established for the disability claimed to have caused the 
impairment purported to be secondary thereto.  Absent a 
service connected disability, any claim of entitlement to 
service connection on a secondary basis necessarily would 
fail.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).   

As is evident from the discussion immediately above, service 
connection for right leg shortening has been denied.  The 
Board therefore finds that any consideration of the question 
of service connection for disabilities as secondary thereto 
need not be undertaken, either by the Board or on referral by 
the RO.  The Board will accordingly proceed to consider the 
remaining two issues on appeal on a direct service connection 
basis only.

2.  Entitlement to service connection for a right hip 
disability.

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].   A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

With respect to element (1), current disability, there is no 
competent medical evidence that a right hip disability is 
currently manifested, nor is there is any current evidence of 
impairment that is considered to be a symptom of any such 
disorder. 

The medical evidence shows that the veteran complained on 
numerous occasions of right hip pain, which was duly noted on 
clinical records.  However, the record is devoid of any 
finding that these complaints reflect the presence of a right 
hip disorder.  The report of the July 2003 VA examination, 
while acknowledging the veteran's complaints of right hip 
pain, reflects that right hip disability was not among the 
diagnoses rendered.  The Court has specifically held that 
pain, in and of itself, does not constitute a disability; see 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  Such is the 
situation in the instant case.  Notwithstanding the veteran's 
persistent complaints of right hip pain and impairment, there 
has been no rendered diagnosis of a right hip disability.  

To the extent that the veteran is himself asserting that he 
in fact does have a right hip disability (that is, that his 
current right hip pain is a symptom of a right hip 
pathology), it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed right hip disability, 
Hickson element (1) is not met and service connection may not 
be granted for this disorder on this basis alone.  

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do not show 
that he had a right hip disability, or any complaints or 
manifestation thereof.  The report of his service separation 
medical examination shows that his spine and other 
musculoskeletal systems, and his lower extremities, were all 
clinically evaluated as normal.  To the extent that the 
veteran attributes his claimed right hip disability to an in-
service injury, as discussed above with respect to the first 
issue on appeal, his statements are outweighed by the 
negative service medical records.  Hickson element (2) is not 
satisfied.  

Moreover, turning to element (3), in the absence of both a 
diagnosis of current disability deemed to constitute a right 
hip disorder, and an in-service disability, there cannot be a 
medical nexus, and there is none of record with regard to 
this claim.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed right hip disability, in view of the 
absence of evidence indicating that such a disability is, or 
has ever been, manifested.  A preponderance of the evidence 
is against this claim, and the benefits sought on appeal as 
to that claim is accordingly denied. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

The veteran seeks to reopen a claim of service connection for 
a back disorder, which was last denied by VA in an April 1991 
Board decision.  For the reasons set forth below, the Board 
finds that this claim has not been reopened.



Pertinent law and regulations

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in October 2001, subsequent to this date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Analysis

The April 1991 Board decision

The veteran left military service in May 1952.  In September 
1952, he filed a claim of entitlement to service connection 
for a back injury, which he contended occurred in November 
1948.  Service connection for a back disability was first 
denied in a January 1953 rating action, in which the St. Paul 
RO determined that service medical records revealed no 
notation or complaint of a back disability, and that there 
was no evidence of a current back disability.  The veteran 
was notified of that decision, and of appellate procedures, 
by means of a letter dated February 6, 1953.  The veteran did 
not indicate disagreement with that decision, which 
accordingly became final.

As has been described in the Introduction, the veteran 
subsequently requested that his claim be reopened, the Denver 
RO denied that request in July 1990, and the veteran appealed 
to the Board.  In April 1991, the Board held that the request 
by the veteran to reopen his claim of entitlement to service 
connection for a back disability was denied, and not 
reopened, based on the failure to submit new and material 
evidence.  

Evidence that had been associated with the veteran's claims 
file since January 1953 included private medical records 
dated in 1982 (approximately 20 years after service) and 
thereafter, reflecting treatment for various disabilities, to 
include a low back disorder.  An April 1985 private medical 
record indicated an impression of persistent low back and 
sacroiliac strain with some sacroiliac inflammation and mild 
radicular symptoms.  X-rays of the lumbar spine taken in May 
1985 revealed degenerative changes in the upper lumbar spine.  
None of those records mentioned the veteran's military 
service as a cause of his back disability.

The Board found that this additional evidence was 
insufficient to establish a new factual basis warranting 
service connection for a back disability, characterized at 
that time as residuals of a back injury.  The Board noted 
that the evidence of record did not demonstrate that a 
chronic back disability was present during service.

There is no indication that the veteran appealed the Board's 
decision to the Court.  Accordingly, it is final.  See 
38 C.F.R. § 20.1100 (2004).

Additionally submitted evidence

In 2001, the veteran again requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  The evidence associated with his claims file since 
April 1991 consists of current medical records indicating 
treatment for a variety of disabilities, to include a back 
disorder diagnosed as spinal stenosis.  This evidence, while 
new in the sense that these particular records had not been 
previously associated with the veteran's claims file, are 
nonetheless cumulative.  The presence of a back disability 
was known at the time the Board denied the veteran's claim in 
April 1991.  The medical evidence received since 1991 that 
reflects the presence of a back disability is merely 
cumulative, in that it does not provide new information - 
that is, information that was not previously of record - that 
could serve to establish that a back disability was incurred 
in service.  Rather, these records, like those considered by 
the Board in April 1991, merely reflect that a back 
disability is currently manifested.  Such evidence, although 
new, is not material.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].  

The veteran continues to contend that his back disability is 
related to service.  Such statements are essentially 
repetitive of statements he previously made.  As such, these 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Further, such lay statements as to medical 
matters are not competent and cannot be considered new and 
material as to the question of the relationship of tinnitus 
to service.  See Espiritu, supra.  Indeed, in Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

In brief, the evidence associated with the veteran's claims 
file since the most previous final denial of his claim for 
service connection for a back disability, in April 1991, is 
cumulative in nature, in that the fact that a back disability 
was manifested had been known at the time of the prior final 
denial of that claim.  This evidence does not demonstrate 
that a back disability was either manifested during the 
veteran's period of active service or was the product of an 
in-service disease or injury.  As such, this evidence is not 
new and material and does not serve to reopen his claim of 
entitlement to service connection for a back disability.  

In summary, for reasons expressed immediately above, the 
Board has concluded that new and material evidence which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a back disability has not been 
submitted.  The claim is therefore not reopened, and the 
benefits sought on appeal remain denied.





ORDER

Service connection for a shortened right leg is denied.

Service connection for a right hip disability is denied.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disability, the claim is not reopened, and the 
benefits sought on appeal remain denied.





	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


